IN THE SUPREME COURT OF THE STATE OF NEVADA


                  HEATHER LEE MILLER,                                  No. 70454
                                    Appellant,
                                vs.                                              FILED
                  THE STATE OF NEVADA,
                                    Respondent.
                                                                                   JUL 1 1 2016

                                       ORDER DISMISSING APPEAL
                             This is an appeal from a judgment of conviction. Eighth
                  Judicial District Court, Clark County; Eric Johnson, Judge.
                             Appellant's counsel has filed a notice of voluntary withdrawal
                  of this appeal. Counsel advises this court that he has informed appellant
                  of the legal effects and consequences of voluntarily withdrawing this
                  appeal, including that appellant cannot hereafter seek to reinstate this
                  appeal, and that any issues that were or could have been brought in this
                  appeal are forever waived. Having been so informed, appellant consents
                  to a voluntary dismissal of this appeal. Cause appearing, we
                              ORDER this appeal DISMISSED.'



                                          Cherry



                  Douglas                                  Gibb



                       'Because no remittitur will issue in this matter, see NRAP 42(b), the
                  one-year period for filing a post-conviction habeas corpus petition under
                  NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e.
                cc: Hon. Eric Johnson, District Judge
                     Michael R. Pandullo
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1047A
                                                  2